Citation Nr: 0635025	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran requested to have a hearing before the 
Board.  The record reflects that a hearing was scheduled in 
September 2006, and the veteran cancelled the hearing.  Thus, 
there is no hearing request pending at this time.  


FINDINGS OF FACT

1.  Service connection for a back condition was denied by the 
RO in a July 1969 decision.  It was noted that there was no 
back disorder on recent examination.  Appellant was provided 
with notice of this decision.  The veteran did not appeal 
that determination.

2.  Evidence has been associated with the claims file which 
provides evidence of a current low back disability, which, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is a lack of competent evidence of a nexus between 
the current low back disorder and service, to include 
continuity of symptomatology.  

4.  There is a lack of competent evidence of a nexus between 
the current cervical spine disorder and service, to include 
continuity of symptomatology.

5.  There is a lack of competent evidence of a current 
disability manifested by leg cramps.


CONCLUSIONS OF LAW

1.  The July 1969 rating decision, which denied service 
connection for a back condition, is final, and the evidence 
received since that rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Leg cramps were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding his low back disorder is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the July 2002 VCAA notice to the 
veteran did not address the fact that the veteran needed to 
submit new and material evidence to reopen the claim for 
service connection for a low back disorder.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran's claim is being reopened due to the submission of 
new and material evidence, and the RO's failure to inform the 
veteran of the evidence needed to reopen his claim is 
harmless error.  Moreover, the Board may proceed to the 
merits as the RO, in the most recent supplemental statement 
of the case, while holding there was no new and material 
evidence, nevertheless addressed the matter on the merits.  
As such, the Board can proceed to the merits without 
prejudice to the appellant.  Id. 

VA advised the veteran of the essential elements of the VCAA 
in the July 2002 letter, which was issued before initial 
consideration of the claims on appeal.  The veteran was 
informed of the types of evidence needed in a claim for 
service connection.  He was told that VA needed the name, 
address, and approximate time frame of treatment he had 
received for his disabilities.  It stated that if the records 
were private medical records, he would need to complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, and that it would request those 
records for him.  VA also told him to send any additional 
evidence he wanted VA to consider.  The July 2002 letter 
therefore provided notice of all four elements that were 
discussed above.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
a March 2006 letter, VA provided the veteran the above-
described elements.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  The first medical records 
from VA are dated in 1989.  The veteran has claimed he was 
treated by VA prior to that time.  Specifically, he states 
that he was treated at VA facilities in North Carolina from 
1969 to 1978.  There are two 1969 treatment records, but they 
relate to treatment for a disability for which the veteran is 
already service connected.  VA has made multiple requests for 
such records from the North Carolina facilities, and none of 
them have records dated prior to 1989 showing treatment for 
the veteran.  The veteran asserts that they are lost.  
However, in records created contemporaneously during that 
time period, the veteran did not report having received 
medical treatment from VA.  For example, in an August 1974 VA 
Form 21-2545, Report of Medical Examination for Disability 
Evaluation, the veteran indicated he had received private 
medical treatment for hemorrhoids and a skin condition in 
1973 and 1974.  In a July 1976, VA Form 21-2545, the veteran 
indicated he had received private medical treatment for the 
same two conditions and strep throat "numerous times."  
There was no mention of treatment by VA.  Thus, the Board 
finds it questionable whether the veteran received treatment 
at VA during that time period in question.  Adding to this 
conclusion is the fact that the records cannot be located, 
and it is clear that VA made multiple attempts to obtain such 
records.  The Board concludes that the records do not exist.  
See 38 C.F.R. § 3.159(c)(2).

VA has not provided the veteran with examinations in 
connection with any of the claims for service connection 
however, the Board finds that examinations were not necessary 
to make a decision on the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

As to the claim for service connection for a low back 
disorder and a cervical spine disorder, the Board does not 
find that the disabilities or symptoms may be associated with 
the veteran's active duty.  The service medical records are 
silent for any injury to the cervical spine.  They do show 
that the veteran complained of recurrent back strain.  While 
the veteran is competent to assert that he injured his 
cervical spine and lumbar spine, the Board does not find the 
statement regarding the cervical spine to be credible.  
Clearly, the lumbar spine strain is documented.  A December 
1968 report of medical examination shows that clinical 
evaluation of the spine was normal.  The examiner noted that 
there was no limitation of motion or tenderness of the spine.  
He further noted that the veteran reported recurrent back 
pain, but that there were no complications and no sequelae.  
The veteran made no report of cervical spine pain, and the 
Board finds such to be evidence against a finding that the 
veteran sustained an injury to his cervical spine in service.  
There were a list of multiple clinical complaints by the 
veteran at the time of the December 1968 examination, and yet 
it was silent for a complaint of cervical spine pain.  
Additionally, the first showing of any cervical spine 
disorder was decades after the veteran's service.  This is 
further evidence against a finding that that the cervical 
spine disorder "may be associated with the claimant's active 
duty."  

As for the lumbar spine, the Board is aware that the service 
medical records show that the veteran complained of lumbar 
spine pain while in service.  At discharge, however, there 
were no findings of a current disability.  Further, when the 
veteran first filed a claim for compensation in March 1969, 
he did not include a claim for a low back condition.  In a 
June 1969 examination report, the examiner stated that the 
veteran made no complaint of any back condition and that his 
spine appeared normal.  There was no limitation of motion, 
and no tenderness over the spine or of the muscles adjacent 
thereto.  The examiner concluded the veteran did not have a 
current low back disorder.  When seen by VA in August 1974, 
the veteran made no mention of any low back pain.  He 
reported low back pain in a 1976 VA examination report, but 
the examination did not include clinical findings based upon 
that complaint.  The next showing of back pain was in 1987, 
after the veteran was in a car accident.  The private medical 
record shows that the veteran reported he was seen in the 
emergency room and that x-rays showed no fracture.  He 
complained of pain in the right side of his back and right 
leg.  The veteran was next seen in 1989 complaining of back 
pain.  A private x-ray shows that the lumbar spine was 
normal.  The record is then silent for any treatment of low 
back pain from then until 2001.  Based upon the gap of time 
between service and the veteran's first complaints of post 
service back pain and the gap of time between the 1987 
complaints and the current low back disability, diagnosed as 
spinal stenosis, the Board does not find that such disability 
may be associated with the veteran's service.  For the above 
reasons, the examinations for the cervical spine and lumbar 
spine were not necessary to decide the claims.

As for the veteran's claim for service connection for leg 
cramps, the service medical records that at discharge, the 
veteran complained of leg cramps, which occurred occasionally 
at night.  The examiner noted there were no complications and 
no sequelae.  The veteran has not brought forth either 
competent evidence of a current disability or persistent or 
recurrent symptoms of the disability.  Thus, an examination 
is not necessary to make a decision on the claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  New & Material Evidence

Service connection for a back condition was denied in a July 
1969 rating decision.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder.  The claim for service connection for a 
low back disorder had been denied because it had been 
determined that the veteran did not have a post service back 
condition.  That was the specified basis for the denial.  
Since the 1969 rating decision, evidence has been obtained 
that shows the veteran has a current low back disorder, 
diagnosed as spinal stenosis.  This relates to an 
unestablished fact necessary to substantiate the claim, and 
the claim is reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Low back disability

The veteran claims that he sustained multiple fractures, in 
July 1968, to his spine during a routine simulated exercise.  
He states he jumped approximately nine to 10 feet and landed 
flat footed, which impact caused severe back pain.  He was 
able to walk off the pain over several days.  The veteran 
asserts that he was in excellent shape before the injury.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  
Specifically, the evidence does not support that an injury 
sustained in service caused a chronic low back disorder.  The 
service medical records show that at the time of the 
discharge examination, the veteran reported recurrent back 
pain beginning in July 1968.  The examiner found no 
limitation of motion or tenderness to the spine and 
determined that clinical evaluation of the spine was normal.  
The veteran filed an original claim for VA compensation in 
March 1969 and listed multiple disabilities, but did not 
include a claim for service connection for a low back 
condition.  The RO adjudicated the claim for service 
connection for a low back condition based upon the discharge 
examination notation of recurrent back pain.  When examined 
in June 1969, the examiner found that the veteran had no 
current low back disability.  Service connection for a back 
condition and other disabilities was denied in the 1969 
rating decision; however, the veteran filed an appeal, but 
not for the denial of service connection for a low back 
disorder.  When the veteran underwent a VA examination in 
1974, which was five years following his discharge from 
service, he made no mention of recurrent back pain.  This is 
evidence against a finding that the veteran had developed a 
chronic low back disorder in service.  

The first showing in the record of post service complaints of 
back pain was in 1976, when the veteran stated he had "low 
grade continuous pain" in the lower back in 1976.  After 
that date, the next showing of back pain was in a 1987 
private medical record, which showed the veteran had been in 
a car accident the night before and had undergone x-rays, 
which did not show a fracture.  The veteran complained of 
pain in the right side of his back.  A February 1989 VA 
treatment record shows that the veteran reported he had low 
back pain, which he attributed to residuals of an "old 
[service-connected] back injury."  A March 1989 VA treatment 
record shows that the veteran reported increased back pain 
over the past few months.  A March 1989 x-ray of the 
lumbosacral spine was normal.  Thus, the first time in the 
record where the veteran attributed back pain to service was 
in 1989.  However, x-rays of the lumbosacral spine were 
normal, and no medical professional provided a diagnosis for 
the low back pain.  Additionally, following this complaint, 
the evidence of record shows that the veteran was not treated 
for low back pain from that time until 2001.  There are 
multiple VA treatment records and private medical records 
dated from 1989 to 2000, showing treatment for multiple 
disabilities, but none of them relate to treatment for the 
low back.  It is in 2001 where there are reports by the 
veteran of low back pain beginning in approximately August 
2000, and it is then that the veteran was first diagnosed 
with a low back disability (as opposed to low back pain).  

Based upon the facts in this case, the Board finds that the 
preponderance of the evidence is against a finding that a 
current low back disorder, diagnosed decades after service, 
is related to an injury the veteran sustained in service.  
There is no competent evidence of a nexus between the post 
service diagnosis of spinal stenosis and service, and the 
Board finds that while there is some evidence of 
symptomatology following service, there is a lack of evidence 
of continuity of symptomatology.  The veteran does not 
attribute back pain to service until 20 years following his 
discharge from service, and he is not diagnosed with an 
actual disability until more than 30 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

The veteran's assertion that he incurred fractures to his 
spine in service is not competent, nor is his opinion that 
the current low back disorder is related to service.  It has 
not been shown that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a low back disorder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

B.  Cervical spine disability

The veteran claims that the injuries he sustained to his 
cervical spine occurred at the same time as his injury to the 
lumbar spine.  He states he has been told that his current 
disability is consistent with a 34-year-old accident.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a cervical spine 
disability.  Specifically, the evidence does not support that 
the veteran even had an injury to his cervical spine in 
service, and there is a lack of any evidence of continuity of 
symptomatology following his service.  For example, the 
service medical records are silent for any report of an 
injury to his cervical spine.  The veteran complained of low 
back pain, but made no mention of cervical spine pain.  
Clinical evaluation of the neck and spine were normal.  When 
examined in 1974 and 1976, the veteran did not report any 
cervical spine pain.  The first showing of any cervical spine 
complaint is in 1987, when the veteran was in a car accident, 
and he reported a stiff neck.  He also stated that x-rays had 
been done, which did not show any fractures.  The first time 
the veteran was diagnosed with a cervical spine disability 
was in 1989, which is 20 years after the veteran's discharge 
from service, when he underwent a cervical diskectomy.  See 
Maxson, supra.  At that time, the veteran reported he had had 
a "pinched nerve" in his neck five years prior.  Such is 
evidence against a finding that the post service cervical 
spine disability is related to service.  

There is no competent evidence of a nexus between the post 
service diagnosis of spinal stenosis and service, to include 
evidence of continuity of symptomatology.  The evidence of 
record fails to establish that the veteran sustained a 
cervical spine injury in service, which caused the cervical 
spine herniation decades later.  As stated above, the 
veteran's assertion that he incurred fractures to his spine 
in service is not competent, nor is his opinion that the 
current cervical spine disorder is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
his allegation that he has been told that physicians have 
informed him that his current disability is consistent with a 
34-year-old accident cannot establish a nexus to service.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a cervical spine disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 

C.  Leg cramps

The veteran asserts that he developed leg cramps during his 
last two years in service, which would get so severe that he 
was unable to straighten his legs at times.  He states that 
the leg cramps have continued since then.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for leg cramps.  The service 
medical records show that the veteran reported having leg 
cramps in service, which he stated occurred occasionally at 
night.  Thus, inservice complaints of leg cramps are 
conceded.  Nevertheless, the veteran has not brought forth 
competent evidence of a current diagnosis of a chronic or 
continuing disability manifested by leg cramps.  There are 
complaints of numbness or pain in the lower extremities, but 
that has been attributed to the lumbar spine disability.  The 
post service medical records do not show the veteran 
complaining of leg cramps, nor do they show a medical 
professional diagnosing the veteran with a disability 
manifested by leg cramps.  Without evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has stated he has current leg cramps which 
are related to service, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Espiritu, 2 Vet. App. 
at 494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for leg cramps, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

New and material evidence having been received in connection 
with the claim for service connection for low back 
disability, the claim is reopened.  

Service connection for low back disability, cervical spine 
disability, and leg cramps is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


